ANN B. OLDFATHER, Special Justice,
concurring in result.
While I agree that leave to amend should be freely granted, CR 15.01, there is a *42difference between an ongoing case and one, such as this, where the amendment effects an issue foreclosed by a final judgment for which all appeal times have lapsed. This Court determined in Ratliff v. Fiscal Court, Ky., 617 S.W.2d 36 (1981) that the interlocutory judgment entered pursuant to KRS 416.610 shall be final and, hence, immediately appealable by the con-demnee, as it was immediately appealable by the condemnor pursuant to statute. That being the case, any interlocutory judgment in a condemnation order, if not appealed, is final and not subject to further modification by amendment of pleadings. Accordingly, the Commonwealth may not come back and declare that it actually wants less of a condemnee’s property, nor may it obviously claim more of a con-demnee’s property, after the right to take issue has been determined. This is so since the right to take necessarily encompasses an accurate description of the property to be condemned. In Hagg v. Kentucky Utilities, Ky.App., 660 S.W.2d 680 (1983), con-demnees were precluded from raising questions of access on the compensation portion of the case; it was held that access related to the right to take and that issue had been foreclosed by entry of the non-appealed interlocutory judgment on the right-to-take issue. Were it not for the fact that the Commonwealth here excepted to the commissioners’ award, I would have no problem concluding that it may not now come back and attempt to correct the description of the property taken, especially since the Commonwealth is required to file a “particular description” of the property sought to be condemned in its verified petition for condemnation, KRS 416.570.
However, a description of the property also related to the issue of compensation, a matter which remains before the trial court after the interlocutory judgment on the right to take. Any party who has filed an exception to the compensation award is granted the permission to amend those exceptions, KRS 416.620(1). It is by amendment under that statute that the Commonwealth could put into question the exact amount of property involved. Obviously, the Commonwealth can only amend exceptions which it has already taken. And exceptions must be taken in a timely fashion, id.
In sum, the Commonwealth should not be allowed to amend its petition in an action where a final judgment, albeit denominated interlocutory, has already been entered on the right to take. If the Commonwealth has taken exceptions to the Commissioners’ award, as it did here, the Commonwealth may amend its exceptions to bring into issue the exact amount of property involved. It should be emphasized that the Commonwealth cannot take less of the con-demnee’s land than it had originally set out to take. However, an issue can clearly be raised, if it has been preserved by timely exceptions, as to the precise amount of land which has been taken from the con-demnee.